Citation Nr: 0404890	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-06 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from August 1964 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service medical reports show no complaints, 
treatment for or diagnosis of PTSD or other psychiatric 
pathology during active service.  On both enlistment and 
separation examinations, the veteran's psyche were evaluated 
as being normal.  

The veteran contends that he should be awarded service 
connection for his PTSD. He reported that during his first 
term in Vietnam in 1965, he participated in combat operations 
against the Viet Cong.  He also reported that between April 
1967, and February 1968, he participated in eleven different 
combat operations as a member of the 3rd Battalion, 4th 
Marines and 3rd Marine Division.  He also reported in his 
PTSD questionnaire that he was involved in Operation Kentucky 
during the months of October and November of 1967 in Quang 
Tri Province in Vietnam.  The veteran's personnel service 
records show that he received the Vietnam Service Medal w/1*, 
the Vietnam Campaign Medal w/device, the Arm Forces 
Expeditionary Medal and the Presidential Unit Citation.

It is unclear from the record whether the 11-12 operations or 
"details" in which the appellant was engaged actually 
involved him being in combat or combat situations, as opposed 
to merely being in Vietnam when these operations took place.  
The service department should be requested to verify whether 
there is information in the administrative records that 
confirms combat with the enemy.

VA treatment records from January 2002, to August 2002, 
showed that the veteran was treated for and diagnosed with 
major depressive disorder and PTSD.  The assessments were 
that the veteran's PTSD symptoms were worsening resulting in 
loss of job, finances and lifestyle.  A May 2002 report 
showed that the veteran, based on self-report, met the 
criteria for a diagnosis of combat-related PTSD.  The veteran 
also showed a moderate level of depression that contributed 
to impaired functioning.  A June 2002 report revealed that 
the veteran's depression and PTSD was worse since his last 
visit.  There was an increase in intrusive thoughts and 
nightmares.  The veteran also had hypervigilance, 
irritability, tearful episodes, social withdrawal and 
flashbacks.

On PTSD questionnaires of October 2002, and January 2003, the 
veteran reported that the events contributing to his PTSD 
included being under mortar and rocket attacks and sniper 
fire frequently, witnessing numerous injured and killed in 
action and hauling of dead bodies between camps.  

Since it does not appear that the veteran has been afforded a 
VA psychiatric examination specifically to determine whether 
he has a posttraumatic stress disorder (PTSD) and, if so, its 
etiology, it is the Board's opinion that such an examination 
should be arranged.

Finally, prior to the claim leading to this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et seq. (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  While 
it does not seem that the new laws and regulations have been 
provided to the veteran, in correspondence dated September 
2002, the veteran reported that he had been informed of the 
VCAA and that he did not have additional evidence of records 
and waived the 60 day due process requirements.  However, in 
order to continue to comply with the VCAA, on Remand, the RO 
must assure that the provisions of this new Act are complied 
with, including the notification requirement set forth in the 
new law.  Specifically compliance with a recent Court case 
must be insured.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Accordingly, the case is REMANDED for the following:

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio, 
supra.  This notice should include 
notice that treatment records of any 
psychiatric treatment should be 
submitted or identified so that the RO 
might obtain them  Records of 
psychiatric treatment near the time of 
service discharge would be highly 
probative.  If records are identified, 
attempts should be made to obtain the 
records.  To the extent not obtained, 
documentation should be set forth 
showing the attempts made to obtain 
records.

2.	The RO should contact appropriate 
Marine Corps personnel and provide the 
information concerning the 11-12 
"details" or operations listed on the 
personnel records.  The service 
department should be asked to provide 
information concerning the listing of 
those operations, to include whether 
there is evidence in these records 
that the veteran would have been 
involved in combat or combat 
situations.  If the listing of these 
operations merely means that the 
veteran was in the country when these 
operations took place, that too should 
be set forth in the claims folder.  

3.	The RO should arrange an examination 
by a VA board of 2 psychiatrists to 
determine the nature and etiology of 
any acquired post-traumatic stress 
disorder presently manifested.  The 
examiners should review the entire 
claims folder and express an opinion, 
with degree of probability expressed 
in terms of is it at least as likely 
as not, as to:  (1) What is the 
approximate date of onset of any 
acquired psychiatric disorder that may 
be currently manifested and its 
etiology; (2) is a post-traumatic 
stress disorder currently manifested, 
and (3) if a post-traumatic stress 
disorder is currently manifested, is 
it etiologically related to veteran's 
active service?  The examination 
report should contain a social, 
industrial, and military history, as 
well as clinical findings upon which 
the diagnosis is based, and provide an 
adequate rationale for the medical 
conclusions, including with regard to 
the sufficiency of the claimed 
stressors.  

In the event any additional 
examination/diagnostic studies (such 
as psychologic examination/testing) 
are medically deemed necessary to 
determine the etiology of the claimed 
disability, then these should be 
accomplished.  In making this 
determination, the examiners should 
consider any research information 
provided; and utilize the nomenclature 
regarding post-traumatic stress 
disorder set forth in the American 
Psychiatric Association Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV).  See 
38 C.F.R. § 4.130 (2003).  See also 
Cohen v. Brown, 10 Vet. App. 128, 139-
142 (1997).  If these matters cannot 
be medically determined without resort 
to mere conjecture, this should be 
commented upon by the examiners in 
their report(s).

4.	After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails 
to appear for a scheduled examination.  
In such case, the RO should include a 
copy of the notification letter in the 
claims file as to the date the 
examination was scheduled and the 
address to which notification was 
sent.

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




